Detailed Action
This is the final office action for US application number 16/476815. Claims are evaluated as filed on August 15, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Amato and Steger teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Steger and Stevens do not disclose the raised central portion that has an arched recess as now claimed (Remarks p. 7-9), Examiner notes that Amato has been cited in reference to these features as detailed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (US 2010/000491, hereinafter “Amato”) in view of Steger et al. (US 2005/0065521, hereinafter “Steger”).
As to claims 18-25, Amato discloses a bone plate internal fixator device (100, Figs. 3 and 3A, 8, and 12-18) capable of use for epiphysiodesis (¶s 25 and 30) by application across a bone physis (Figs. 8 and 12-18, ¶30) capable of use for limiting natural growth of a growth plate of a long bone (Figs. 8 and 12-18, ¶30), in particular in paediatric and/or adolescent age patients (¶30), the bone plate internal fixator device comprising: a first holding element (upper ‘Holding element’ as labelled on the illustration of Fig. 3A) comprising a respective first through hole (102) capable of receiving a respective first fixing screw (150s, Fig. 8, ¶28) to the long bone (Fig. 8, ¶28); a second holding element (lower ‘Holding element’ as labelled on the illustration of Fig. 3A) comprising a respective second through hole (104) capable of receiving a respective second fixing screw (150s, Fig. 8, ¶28) to the long bone (Fig. 8, ¶28); a central portion (see illustration of Fig. 3A) structurally connecting and constraining said first holding element with said second holding element (Figs. 3 and 3A, 8, and 12-18); wherein said central portion comprises at least one bridge element (see illustration of Fig. 3A) capable of allowing flexing of said bone plate internal fixator device prominently in said central portion (due to the smaller thickness as shown in Figs. 3 and 3a, Fig. 3); wherein said first through hole and said second through hole are capable of solidly constraining said first holding element and said second holding element with said respective fixing screws (Fig. 8, ¶28); wherein said bone plate internal fixator device is substantially flat (Fig. 3); wherein said central portion is raised with respect to bottom surfaces of the holding elements (see ‘Raised central portion’ as labelled on the illustration of Fig. 3), so as to limit pressure on the bone physis (Figs. 3 and 8, ¶s 30 and 39); and wherein said central portion further comprises one arched recess (see illustration of Fig. 3) on a bottom surface thereof (see illustration of Fig. 3, Fig. 3), said arched recess defining a preferential bending axis (Fig. 3) capable use for flexing of the bone plate internal fixator device (due to the smaller thickness as shown in Figs. 3 and 3a, Fig. 8). As to claim 19, Amato discloses that said first through hole and said second through hole comprise respective threaded surfaces (Fig. 3A, ¶28) capable of coupling with corresponding surfaces of said respective fixing screws (Fig. 8, ¶28). As to claim 20, Amato discloses that said first through hole and said second through hole are substantially cylindrical (Fig. 3a). As to claim 21, Amato discloses that inner lateral surfaces of said substantially cylindrical through holes are threaded (Fig. 3A, ¶28). As to claim 22, Amato discloses that said first holding element, said second holding element and said at least one bridge element are made in one piece (¶29 discloses unitary construction). As to claim 24, Amato discloses that said central portion further comprises one central through hole (106) capable of enabling insertion of a wire guide (300, Figs. 12 and 13, ¶36). As to claim 25, Amato discloses that said central portion comprises a pair of bridge elements (see illustration of Fig. 3a) symmetrically arranged with respect to a longitudinal axis of the bone plate internal fixator device (Fig. 3a).
Amato is silent to the at least one bridge element made of flexible plastic material. As to claim 22, Amato is silent to the one piece being plastic. As to claim 23, Amato is silent to the device made of polyether-ether-ketone (PEEK).  
Steger teaches a similar bone plate internal fixator device (28s, Figs. 3, 4A, 4C, 13, and 14A, ¶s 49, 51, 52, 66) capable of use for epiphysiodesis (due to the structure shown in Figs. 3, 4A, 4C, 13, and 14A), the bone plate internal fixator device comprising: a first holding element (left 36c as shown in Figs. 13 and 14A) comprising a respective first through hole (left “Through hole” as labeled on the illustration of Figs. 13 and 14A, i.e. 42, 40); a second holding element (right 36c as shown in Figs. 13 and 14A) comprising a respective second through hole (right “Through hole” as labeled on the illustration of Figs. 13 and 14A, i.e. 42, 40); a central portion (see illustration of Figs. 13 and 14A) structurally connecting and constraining said first holding element with said second holding element (Figs. 13 and 14A); wherein said central portion comprises at least one bridge element (38, i.e. see illustration of Figs. 13 and 14A) made of flexible plastic material (Fig. 3 shows the plate made out of one material, ¶51 discloses plastic PEEK) capable of allowing flexing of said bone plate internal fixator device prominently in said central portion (due to the material construction of PEEK as disclosed in ¶51, the decrease in width shown in Fig. 13, and the recess 70 as shown in Fig. 14A); wherein said first through hole and said second through hole are capable of receiving respective fixing screws to a bone (44a, Figs. 3, 4A, 4C, 13, and 14A, ¶49), and are further capable off solidly constraining said first holding element and said second holding element with said respective fixing screws (Figs. 3, 4A, 4C, 13, and 14A, ¶49); wherein said bone plate internal fixator device is substantially flat (across the top as shown in Figs. 3 and 14A); and wherein said central portion comprises is capable of limiting pressure on a bone physis (due to the structure shown in Fig. 14A) and defining a preferential bending axis of the bone plate internal fixator device (due to the reduced material). As to claim 22, Steger teaches said first holding element, said second holding element and said at least one bridge element are made in one plastic piece (Fig. 3 shows the plate made out of one material, ¶51 discloses plastic PEEK). As to claim 23, Steger teaches the device made of polyether-ether-ketone (PEEK) (¶51 discloses plastic PEEK).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the bridge element material as disclosed by Amato to be flexible PEEK as taught by Seger in order to select a known bio-compatible plate material (Seger ¶51). 


    PNG
    media_image1.png
    468
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    831
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    814
    1181
    media_image3.png
    Greyscale


As to claims 26 and 27, Amato discloses an epiphysiodesis kit (100, 150s, Figs. 3 and 3A, 8, and 12-18) comprising: a bone plate internal fixator device (100, Figs. 3 and 3A, 8, and 12-18) capable of use for epiphysiodesis (¶s 25 and 30) by application across a bone physis (Figs. 8 and 12-18, ¶30) capable of use for limiting natural growth of a growth plate of a long bone (Figs. 8 and 12-18, ¶30), in particular in paediatric and/or adolescent age patients (¶30), the bone plate internal fixator device comprising: a first holding element (upper ‘Holding element’ as labelled on the illustration of Fig. 3A), a second holding element (lower ‘Holding element’ as labelled on the illustration of Fig. 3A), and a central portion (see illustration of Fig. 3A) structurally connecting and constraining said first holding element with said second holding element (Figs. 3 and 3A, 8, and 12-18); two fixing screws (150s, Fig. 8, ¶28) capable of attaching to a bone epiphysis and to a bone metaphysis of the long bone, respectively (150s, Figs. 8 and 12-18, ¶s 28, 37 and 38); wherein said first holding element and said second holding element comprise a first through hole (102) and a second through hole (104) each capable of receiving one of said two fixing screws (Fig. 8, ¶28); wherein said central portion comprises at least one bridge element (see illustration of Fig. 3A) capable of allowing flexing of said bone plate internal fixator device prominently in said central portion (due to the smaller thickness as shown in Figs. 3 and 3a, Fig. 3); wherein said first through hole and said second through hole are capable of solidly constraining said first holding element and said second holding element with said respective two fixing screws (Fig. 8, ¶28); wherein said bone plate internal fixator device is substantially flat (Fig. 3); wherein said central portion is raised with respect to bottom surfaces of the holding elements (see ‘Raised central portion’ as labelled on the illustration of Fig. 3), so as to limit pressure on the bone physis (Figs. 3 and 8, ¶s 30 and 39); and wherein said central portion further comprises one arched recess (see illustration of Fig. 3) on a bottom surface thereof (see illustration of Fig. 3, Fig. 3), said arched recess defining a preferential bending axis (Fig. 3) capable use for flexing of the bone plate internal fixator device (due to the smaller thickness as shown in Figs. 3 and 3a, Fig. 8). As to claim 27, Amato discloses that each one of said two fixing screws comprises a head (152, i.e. portion within the plate as shown in Fig. 8, ¶28) which is threaded on its outer surface (¶28), said head being capable of coupling with a respective threaded surface (Fig. 3A, ¶28) of said respective first through hole and second through hole (Figs. 3A and 8, ¶28).
Amato is silent to the at least one bridge element made of flexible plastic material.
Steger teaches a similar kit (28s, 44a, Figs. 3, 4A, 4C, 13, and 14A, ¶s 49, 51, 52, 66) capable of use for epiphysiodesis (due to the structure shown in Figs. 3, 4A, 4C, 13, and 14A) comprising: a bone plate internal fixator device (28s, Figs. 3, 4A, 4C, 13, and 14A, ¶s 49, 51, 52, 66) capable of use for epiphysiodesis (due to the structure shown in Figs. 3, 4A, 4C, 13, and 14A), the bone plate internal fixator device comprising: a first holding element (left 36c as shown in Figs. 13 and 14A), a second holding element (right 36c as shown in Figs. 13 and 14A), and a central portion (see illustration of Figs. 13 and 14A) structurally connecting and constraining said first holding element with said second holding element (Figs. 13 and 14A); two fixing screws (44a, 44a) capable of attaching to a bone epiphysis and to a bone metaphysis (due to the structure shown in Figs. 3, 4A, 4C, 13, and 14A), respectively; wherein said first holding element and said second holding element comprise a first through hole (left “Through hole” as labeled on the illustration of Figs. 13 and 14A, i.e. 42, 40); and a second through hole (right “Through hole” as labeled on the illustration of Figs. 13 and 14A, i.e. 42, 40) each capable of receiving one of said two fixing screws (Figs. 3, 4A, 4C, 13, and 14A, ¶s 49 and 52); wherein said central portion comprises at least one bridge element (38, i.e. see illustration of Figs. 13 and 14A) made of flexible plastic material (Fig. 3 shows the plate made out of one material, ¶51 discloses plastic PEEK) capable of allowing flexing of said bone plate internal fixator device prominently in said central portion (due to the material construction of PEEK as disclosed in ¶51, the decrease in width shown in Fig. 13, and the recess 70 as shown in Fig. 14A); wherein said first through hole and said second through hole are further capable of solidly constraining said first holding element and said second holding element with said respective two fixing screws (Figs. 3, 4A, 4C, 13, and 14A, ¶49); wherein said bone plate internal fixator device is substantially flat (across the top as shown in Figs. 3 and 14A); and wherein said central portion is capable of limiting pressure on a bone physis (due to the structure shown in Fig. 14A) and defining a preferential bending axis of the bone plate internal fixator device (along the recess due to the reduced material). As to claim 27, Steger teaches that each one of said two fixing screws comprises a head (portion of 44a shown within and above 28 in Fig. 4C) which is threaded on its outer surface (Figs. 4A and 4C, ¶s 49 and 52), said head being capable of coupling with a respective threaded surface of said respective first through hole and second through hole (Figs. 4A and 4C, ¶s 49 and 52).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the bridge element material as disclosed by Amato to be flexible PEEK as taught by Seger in order to select a known bio-compatible plate material (Seger ¶51). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775